TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00356-CV



 In re DT Lifestyle, L.L.C.; Cimarron Hills Development L.L.C.; Cimarron 2009, L.L.C.;
  Cimarron Hills 2009, L.P.; Cimarron TX 2009, L.P.; Gary Elbogen; Daniel S. Smith;
                                Matt Guley; and Chris Hill




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relators seek mandamus relief from a May 17, 2016 order in which the trial court

granted a motion to compel discovery filed by the real parties in interest, who are the plaintiffs

below. On June 8, 2016, after relators filed this original proceeding, the trial court amended its

discovery order to omit relief with regard to plaintiffs’ requests nos. 26 and 27 of their fourth

requests for production. The trial court also modified its order with respect to request No. 32.

Because the trial court amended its order to omit relief on plaintiffs’ requests 26 and 27, relators’

petition with respect to those requests is dismissed as moot. Based on the record presented to us with

respect to the remainder of the trial court’s order, we cannot conclude that the trial court abused its

discretion. Accordingly, the petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).
                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Filed: July 15, 2016




                                                 2